Name: Commission Regulation (EEC) No 906/82 of 20 April 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 82 Official Journal of the European Communities No L 108/9 COMMISSION REGULATION (EEC) No 906/82 of 20 April 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 355, 10 . 12. 1981 , p. 26. No L 108/10 Official Journal of the European Communities 22. 4. 82 ANNEX NIMEXE CCT heading No Description Amount of unit values per 100 kg net Code code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 07.01-15 f 07.01 A II New potatoes 1 293 231-34 68-35 177-78 19-74 37 542 75-87 16Ã 3 1.2 07.01-31 07.01-33 I 07.01 D I Cabbage lettuce 4 998 893-71 264-06 686-79 76-28 145 031 293-10 61-95 1.3 07.01-45 07.01-47 I 07.01 F II Beans of the species Phaseolus 6 770 1 210-46 357-65 930-21 103-32 196 434 396-98 83-91 1.4 ex 07.01-54 ex 07.01 G II Carrots 1 294 231-52 68-40 177-92 19-76 37 571 75-93 16Ã 5 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 890 874-45 258-37 672-00 74-64 141 906 286-78 60-62 1.6 07.01-63 ex 07.01 H Onions (other than sets) 807 144-34 42-65 110-92 12-32 23 425 47-34 10-00 1.7 07.01-67 ex 07.01 H Garlic 14 582 2 607-29 770-38 2 003-65 222-55 423 113 855Ã 8 180-74 1.8 07.01-71 07.01 K Asparagus 15 160 2 710-63 800-91 2 083-06 231-37 439 883 888-97 187-91 1 3 07.01-73 07.01 L Artichokes 4 491 802-99 237-26 617-08 68-54 130 310 263-34 55-66 1.10 07.01-75 07.01-77 07.01 M Tomatoes 4 545 812-70 240-13 624-55 69-37 131 886 266-53 56-33 1.11 07.01-81 07.01-82 07.01 P I Cucumbers 2 351 420-37 124-21 323-05 35-88 68 219 137-86 29-14 1.12 07.01-93 07.01 S Sweet peppers 3 929 702-65 207-61 539-97 59-97 114 027 230-44 48-71 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena 2 390 427-40 126-28 328-44 36-48 69 358 140-16 29-62 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 3 515 628-57 185-72 483-05 53-65 102 006 206-14 43-57 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 136 381-96 112-86 293-53 32-60 61 986 125-26 26-47 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 969 352-04 104-02 270-54 30-04 57 130 115-45 24-40 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 321 593-85 175-46 456-36 50-68 96 370 194-75 41-16 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 6 684 1 195-14 353-13 918-44 102-01 193 949 391-95 82-85 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10 807 1 932-27 570-93 1 484-91 164-93 313 570 633-70 133-95 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 829 327-08 96-64 251-36 27-91 53 079 107-27 22-67 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 629 291-27 86-06 223-83 24-86 47 267 95-52 20-19 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 695 125-79 37-59 96-11 10-64 20 281 41-21 8-70 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 3 512 631-16 186-53 487-49 53-27 102 612 205-27 43-45 2.6.2 08.02-31  Mandarins and Wilkings 2 554 461-52 135-05 351-74 39-09 74 221 149-63 31-45 2.6.3 08.02-32  Clementines 2 348 419-93 124-08 322-71 35-84 68 148 137-72 29-11 2.6.4 08.02-34 08.02-37  Tangerines and others 3 231 577-73 170-70 443-97 49-31 93 754 189-47 40-05 22. 4. 82 Official Journal of the European Communities No L 108/ 11 Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 229 219-74 64-92 168-86 18-75 35 660 72-06 15-23 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 427 255-24 75-41 196-15 21-78 41 421 83-70 17-69 2.8.2 ex 08.02-70  pink 2 724 487-16 143-94 374-37 41-58 79 056 159-76 33-77 2.9 08.04-11 08.04-19 08.04 A I Table grapes 6 475 1 157-74 342-08 889-70 98-82 187 879 379-69 80-25 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 423 612-18 180-88 470-45 52-25 99 346 200-77 42-43 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 3 920 700-96 207-11 538-67 59-83 113 753 229-88 48-59 08.06-38 2.12 08.07-10 08.07 A Apricots 4 894 885-12 264-50 676-25 74-92 142 703 289-97 61-27 2.13 ex 08.07-32 ex 08.07 B Peaches 5 752 1 040-26 310-86 794-78 88-06 167 715 340-79 72Ã 1 2.14 ex 08.07-32 ex 08.07 B Nectarines 10 134 1 830-97 535-79 1 395-45 155-11 294 456 593-64 124-77 2.1 5 08.07-51 1 08.07-55 J 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 1 08.07-75 J 08.07 D Plums 8 371 1 496-78 442-25 1 150-25 127-76 242 899 490-88 103-76 2.17 08.08-11 1 08.08-15 J 08.08 A Strawberries 13 248 2 368-69 699-88 1 820-29 202-18 384 392 776-83 164-20 2.18 08.09-11 ex 08.09 Water melons 304 55-03 16-44 42-04 4-65 8 872 18-02 3-81 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 896 696-62 205-83 535-34 59-46 113 049 228-46 48-29 2.20 ex 08.09-90 ex 08.09 Kiwis 16 295 2 913-58 860-88 2 239-03 248-69 472 818 955-53 201-97